Title: To George Washington from Rear Admiral Ternay, 8 August 1780
From: Ternay, Charles-Henri-Louis d’Arsac, chevalier de
To: Washington, George


					
						Sir
						the 8 August [1780]
					
					I have received the Letter which Your Excellency has done me the honor to write. It would be very difficult for me to fix a point for my junction with the Squadron which was to follow me, when I left the ports of France; I am absolutely ignorant of its force & the part of

America where it ought to make the Land. I only know that the intention of the King was to confide to me a force superior to that of the Enemy. He was not ignorant then that Greaves was destined to follow me with a strong Squadron & that after his junction with Arbuthnot he would be superior to that he confided to me; Monsr le Marquis de la Fayette will have told your Excellency All I told him in private & in presence of Monsieur the Count de Rochambeau upon this subject.
					I see no difficulty in causing the Merchant Vessels of the second division to enter the Delaware, if the Officer who commands it has taken measures as I did, to make the Coast of Chesepeak bay, but I see much difficulty in making the Ships of War enter & come out of that River with respect to its mouth as the point for the junction of the Two Squadrons. I regard Boston as preferable in all respects, since the Enemy could not maintain the entrance of the Bay in the month of September, without exposing themselves to the same inconveniences which made them loose within Two Years a Vessel of War in these parts. I write accordingly to Monsr the Chevalier de la Luzerne under your cover, that if the Second division arrives in Chesepeak Bay, it might at the option of General Washington & of Monsieur the Count de Rochambeau make the Transport Vessels enter into the Delaware, and that the Vessels of War might afterwards proceed to Boston; taking under their convoy the few Ships which are in that River loaded with flour for Rhode Island. But I observe always to Your Excelle⟨ncy⟩ that the point of this Division’s making the Land is absolutely unknown to me—that I do not judge that it is equal in force to that of Greaves—that if the Officer who commands has taken measures to arrive at Boston, I shall learn the account with the greatest pleasure.
					The English Squadron is anchored between Block Island & Long Island, nearest the last. I am with sincere respect & attachment Sir Yr Most Hble & Most Obed. st
					
						The Chevalier de Ternay
					
				